Title: To James Madison from Richard Söderström, 10 May 1802 (Abstract)
From: Söderström, Richard
To: Madison, James


10 May 1802, Philadelphia. Acknowledges JM’s letter of 6 May about the case of the Matilda, captured by the French near St. Bartholomew, and states that “the last answer I had from His Swedish Majesty’s Minister for Foreign Affairs on this Subject, is, that in consequence of the War between Sweden & England last Year the examination which His Swedish Majesty directed to be made, had been delayed, and of course could not before the Island was restored to Sweden be properly done, and for these reasons the decision of His Majesty had been postponed.” Will write again on the subject and communicate the answer to JM.
 

   
   RC (DNA: RG 59, NFC, vol. 1). 1 p. In a clerk’s hand, signed by Söderström.



   
   Daniel Brent wrote to Warner and Leit, 14 May 1802 (DNA: RG 59, DL, vol. 14), to inform them of the contents of Söderström’s letter.


